ACCEPTED
                                                                             03-15-00507-CR
                                                                                     7588702
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                       10/28/2015 6:29:41 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
               IN THE COURT OF APPEALS

                       FOR THE                             FILED IN
                                                    3rd COURT OF APPEALS
           THIRD SUPREME JUDICIAL DISTRICT               AUSTIN, TEXAS
                                                    10/28/2015 6:29:41 PM
                       OF TEXAS                         JEFFREY D. KYLE
                                                             Clerk

                    AUSTIN, TEXAS

                         * * *

                     03-15-00507-CR


                       CR2014-551

                   RICHARD VASQUEZ
                                 Appellant
                         VS.

                 THE STATE OF TEXAS,
                                  Appellee

                         * * *

     APPEAL FROM THE 207th JUDICIAL DISTRICT COURT
                COMAL COUNTY, TEXAS

                         * * *


MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

                                 Anthony B. Cantrell
                                 SBN: 03763180
                                 111 Soledad Street, Suite 1200
                                 San Antonio, Texas 78205
                                 (210) 490-1207 Telephone
                                 (210) 299-1482 Facsimile
TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Richard Vasquez, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

and for good cause shows the following:



                                            I.

         This case is on appeal from the 207th Judicial District Court, Comal County,

Texas.

                                           II.

         The case below was styled the STATE OF TEXAS vs. RICHARD

VASQUEZ and numbered CR2014-551.



                                           III.

         Appellant's counsel relies on the following facts as additional good cause for

the requested extension. Counsel was appointed to this appeal. Counsel has been

working on the following cases and appeals and needs additional time to file this

brief:

State of Texas v. Wayne Dickerson – Aggravated Sexual Assault/Child
State of Texas v. Joseph Ybarra - Murder
State of Texas v. Jose Guevara – Injury to a child – Serious Bodily Injury
State of Texas v. Michael Ramos – Aggravated Robbery
                                        IV.

      Appellant's brief is due November 16, 2015. Counsel requests an additional

90 days from November 16, 2015 to February 14, 2016 to file this brief.



      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                              Respectfully submitted,

                                              /s/Anthony B. Cantrell
                                              Anthony B. Cantrell
                                              SBN: 03763180
                                              111 Soledad Street, Suite 1200
                                              San Antonio, Texas 78205
                                              (210) 490-1207 Telephone
                                               (210) 299-1482 Facsimile
                                              ATTORNEY FOR DEFENDANT


                         CERTIFICATE OF SERVICE

      I, Anthony Cantrell hereby certify that an original and one copy of the
foregoing document was filed with the Third Court of Appeals via Electronic
Filing on October 28, 2015. I further certify that a true and correct copy was
served upon the District Attorney’s Office, 150 N. Seguin, Suite 307, New
Braunfels, Texas 78130.


/s/Anthony B. Cantrell
Anthony B. Cantrell
                            IN THE COURT OF APPEALS

                                       FOR THE

                        THIRD SUPREME JUDICIAL DISTRICT

                                       OF TEXAS

                                   AUSTIN, TEXAS

                                         * * *

                                    03-15-00507-CR


                                       CR2014-551

                                RICHARD VASQUEZ
                                              Appellant
                                      VS.

                               THE STATE OF TEXAS,
                                                Appellee



                                        ORDER

      On this day the         day of                  , 2015, Appellant's Motion to

Extend Time to File Appellant's Brief was granted. Extension of time was granted to the

______________________________, 2016.


Signed on this the _____day of __________, 2015.



Justice Presiding